Citation Nr: 0631817	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative residuals, prostate cancer, with impotence and 
urinary frequency, currently rated as 20 percent disabling.

2.  Entitlement to an initial compensable rating for 
service-connected hemorrhoids.

3.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for kidney cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  
The veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal with two stars, Vietnam Campaign Medal 
with device, and Navy Unit Commendation Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska, that denied 
the above claims.  In a May 2000 rating decision, the RO 
denied the veteran's claims for increase rating in excess of 
10 percent for prostate cancer, status post radical 
prostatectomy and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a benign right kidney 
cyst.  The veteran appealed.  

In May 2003, the RO granted an increased rating to 20 
percent for post operative residuals of prostate cancer with 
radical prostatectomy, impotence and granted service 
connection for chronic hemorrhoid disease, rated as 10 
percent disabling.  Following an RO advisory opinion 
reviewing the May 2003 rating decision, the RO issued 
another rating decision in October 2003 reducing the 
disability rating assigned for chronic hemorrhoid disease to 
zero percent.  The veteran disagreed with the reduced rating 
and appealed.

In this case, neither the veteran nor his representative has 
withdrawn any issue perfected for appellate review.  The 
issues before the Board are as stated on the title page.




FINDINGS OF FACT

1.  The veteran's postoperative residuals of prostate 
cancer, with impotence and urinary frequency is manifested 
by urinary bladder infections averaging two per year and 
requires the veteran to wake up three to four times at night 
and urinate about every two hours during the day.  The 
veteran does not wear absorbent materials, which must be 
changed more than two to four times per day.

2.  The veteran's hemorrhoid disability is no more than mild 
to moderate, with no evidence of secondary anemia, fissures, 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's kidney cysts are related to 
any VA medical treatment, including VA surgical treatment 
for prostate cancer.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
postoperative residuals of prostate cancer, with impotence 
and urinary frequency, currently rated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Codes 
7528, 7527 (2006).

2.  The schedular criteria for an initial compensable rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2006).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for kidney cysts have not been met.  38 
U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter 
from the RO to the veteran in October 2001.  The veteran was 
told of the requirements to successfully establish service 
connection, an increased rating and establish a claim under 
38 U.S.C.A. § 1151, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claims for an increased 
rating for postoperative residuals of prostate cancer and 
entitlement to benefits under 38 U.S.C.A. § 1151 for kidney 
cyst.  Any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as the evidence for an 
increased rating for postoperative residuals of prostate 
cancer that was received following the October 2001 notice 
letter was subsequently considered by the RO in the May 2003 
and October 2003 rating decisions.  Regarding the claim for 
benefits under 38 U.S.C.A. § 1151 for kidney cyst, no 
additional evidence relevant to the claim was received 
following the May 2000 rating decision.  Accordingly, there 
is no indication that the outcome of the case would have 
been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In the present appeal, the VCAA notice to the veteran did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claims and compensation under the 
provisions of 38 U.S.C.A. § 1151 for kidney cysts, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
All identified, pertinent evidence, including the veteran's 
service medical records and post-service treatment records, 
has been obtained and associated with the claims file.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran underwent VA 
genitourinary examinations in February 2000 and April 2003.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.  

II.  Increased Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

A.  Postoperative residuals, prostate cancer, with impotence 
and urinary frequency

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran received VA medical treatment and was diagnosed 
as having prostate cancer.  In November 1995 he underwent a 
radical perineal prostatectomy.  

In July 1997, the veteran was awarded service connection for 
prostate cancer due to Agent Orange exposure, evaluated as 
10 percent disabling, effective from November 1996.  In a 
May 2000 rating decision, the RO continued the 10 percent 
disability rating.  In May 2003, the RO granted an increased 
disability rating of 20 percent, effective September 1999, 
and in October 2003 that decision was confirmed and 
continued.  

In February 2000, the veteran was afforded a VA 
genitourinary examination.  At that time, he complained of 
residual problems of stress incontinence and total erectile 
dysfunction, secondary to the radical prostatectomy in 1995.  
He reported having numerous urinary bladder infections since 
his procedure, averaging two per year since the surgery.  He 
stated that the stress incontinence was fairly well 
controlled by avoiding heavy lifting and suppressing a 
sneeze.  The examiner noted that the veteran's prostate was 
surgically absent.  The veteran was diagnosed as having 
prostate adenocarcinoma; status post radical prostatectomy; 
and mild to moderate urinary incontinence and total 
impotence, secondary to status post radical prostatectomy.  
The examiner added that the veteran's prostate cancer was 
considered arrested, as the prostate including the entire 
capsule had been surgically removed and there was not extra 
capsular cancer on his postoperative report.

The veteran received VA medical treatment.  In March 2001, 
the veteran was found to have slight stress incontinence and 
reported that he did not wear pads for the most part.  In 
January 2003, his incontinence was described as mild.

In April 2003, the veteran was afforded another VA 
genitourinary examination.  The claims file was reviewed.  
At that time, he complained of episodes of incontinence 
several times a month in which he has to change his clothing 
and had minor episodes two to three times per week involving 
damp underwear from small spurts of urine.  He has 
involuntary urination with pressure of lifting or bending if 
the bladder was even partially full.  He would wake up three 
to four times at night and urinated about every two hours 
during the day.  The veteran was diagnosed as having 
prostate cancer, status post radical prostatectomy; mild 
urinary incontinence with chronic urinary frequency 
secondary to surgical weakening of structure; and chronic 
impotence secondary to prostatectomy.

The veteran's residuals of prostatectomy have been evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7528. Pursuant to the provisions of 
Diagnostic Code 7528, a 100 percent evaluation is warranted 
for malignant neoplasms of the genitourinary system.  
However, if there has been no local reoccurrence or 
metastasis following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, see 
note (2006).  

Voiding dysfunction is rated under the three subcategories 
of urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed less than two times per day warrants a 20 
percent rating.  When the wearing of absorbent materials, 
which must be changed two to four times per day warrants a 
40 percent rating.  When the wearing of absorbent materials, 
which must be changed more than four times per day is 
required, a 60 percent rating is warranted.  A 60 percent 
rating is the maximum rating available under voiding 
dysfunction.  38 C.F.R. § 4.115a.  

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per 
year.  Id.

A review of the medical evidence shows that there have been 
no reports of recurrence or metastasis of the veteran's 
prostate cancer subsequent to the prostatectomy in November 
1995.  Therefore, the veteran's postoperative residuals of 
prostate cancer were properly evaluated under the criteria 
for voiding dysfunction in accordance with Diagnostic Code 
7528.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostatectomy does 
not warrant a disability rating higher than 20 percent on 
the basis of urine leakage.  For the 40 percent rating 
evaluation under continual urine leakage, the veteran must 
have to change the absorbent materials 2 to 4 times per day.  
During medical treatment in March 2001, the veteran's stress 
incontinence was described as only slight and he reported 
that he did not have to wear pads for the most part.  Thus 
the criteria for an increased rating have not been met.

A higher rating of 40 percent based on urinary frequency 
requires a daytime voiding interval of less than one hour, 
or awakening to void five or more times per night.  In this 
case, during the most recent VA examination, the veteran 
reported having to wake up only three to four times at night 
and having to urinated about every two hours during the day, 
which approximates a 20 percent rating under urinary 
frequency.  An increased rating is not warranted in this 
regard either. 

Finally, the veteran is not entitled to the 30 percent 
rating under obstructed voiding as he has not been diagnosed 
as having that disorder nor do his treatment records show 
that the veteran requires any catheterization.  

The Board also considered whether a higher rating is 
warranted under Diagnostic Code 7527, which provides that 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 
C.F.R. § 4.115b, Diagnostic Code 7527.

As noted, the criteria for an increased rating as a voiding 
dysfunction have not been met.  Additionally, the criteria 
for an increased rating as a urinary tract infection have 
not been met.

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.

During the February 2000 VA genitourinary examination, the 
veteran reported having numerous urinary bladder infections 
since his procedure, averaging two per year since the 
surgery.  The veteran's medical records, however, did not 
show that these infections required long-term drug therapy, 
hospitalizations or intensive management.  In addition, to 
receive a rating higher than 20 percent under Diagnostic 
Code 7527 requires infections to occur more than twice a 
year.  The record reflects that the veteran has infections 
only twice a year.  Therefore, a higher rating is not 
warranted under Diagnostic Code 7527.  

In this case, receipt of special monthly compensation for 
the loss of use of a creative organ is in effect.  Thus, the 
Board need not address this matter.

In light of the evidence discussed above, the Board finds 
that the probative medical evidence of record is against a 
rating higher than 20 percent.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Chronic Hemorrhoids 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  

In May 2003, the veteran was awarded service connection for 
chronic hemorrhoid disease, evaluated as 10 percent 
disabling, effective from September 1999.  In an October 
2003 rating decision, the assigned rating was reconsidered 
and the disability rating was reduced to 0 percent, 
effective September 1999.  It is noted that the provisions 
of 38 C.F.R. § 3.344 (2006) are inapplicable.

In April 2003, the veteran was afforded a VA genitourinary 
examination.  The claims file was reviewed.  The examination 
report stated that the veteran has had chronic hemorrhoids 
since his radical prostatectomy in 1995 in varying degrees.  
Physical examination revealed that the veteran had a very 
large external hemorrhoid at the 6 o'clock position without 
frank blood, which was very soft and did not represent a 
thrombosed hemorrhoid.  He was diagnosed as having chronic 
external hemorrhoids.

The veteran's service-connected hemorrhoid disability is 
rated as zero percent disabling pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Under those criteria, a zero 
percent rating is warranted for hemorrhoids (external or 
internal) where there is evidence of mild to moderate 
symptomatology.  A 10 percent rating is warranted where 
there is evidence of large or thrombotic hemorrhoids, which 
are irreducible, with excessive redundant tissue, and 
frequent recurrences.  A 20 percent evaluation, the maximum 
allowed, is warranted where hemorrhoids are present, with 
persistent bleeding and secondary anemia, or with fissures.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that since service connection has 
been in effect, the criteria for a 10 percent rating for 
hemorrhoids have not been met.  The objective medical 
evidence shows that the veteran's hemorrhoid disability is 
not manifested by hemorrhoids which are thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  It is further noted that his 
disability has not been medically described as frequent or 
persistent, nor is there evidence of associated anemia or 
fissures.  In fact, at the April 2003 VA medical 
examination, the examiner observed that there was no 
bleeding and the hemorrhoid was soft.  Although it was 
described as being large, the examiner stated that it was 
not thrombosed.  Based on these findings, the Board 
concludes that the veteran's service- connected hemorrhoids 
are no more than mild or moderate under the criteria set 
forth at Diagnostic Code 7336.

In light of the evidence discussed above, the Board finds 
that the probative medical evidence of record is against a 
rating higher than 0 percent.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


III.  Compensation under 38 U.S.C.A. §1151

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in December 1999.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury  
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

38 U.S.C. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires 
only the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the record reveals that in November 1995, the 
veteran underwent a radical perineal prostatectomy in a VA 
medical facility, which he reportedly tolerated well with no 
complications.  An October 1996 x-ray report showed that 
following intravenous contrast administration, both kidneys 
were shown to be normal size, shape and position.  There 
were no masses seen in either kidney.  Intra-renal 
collecting systems and ureters were normal in appearance.

In December 1999, the veteran underwent an abdominal 
ultrasound examination, which showed two simple-appearing 
cysts in the upper pole of the right kidney.  The remainder 
of the right kidney was normal and no masses were seen.  The 
left kidney was normal in size and appearance with no masses 
or cysts.  The veteran was diagnosed as having a 4.3 x 3 cm. 
and a 2.3 cm. benign-appearing cysts in the upper pole of 
the right kidney.  

In April 2003, the veteran was afforded a VA genitourinary 
examination.  The claims file was reviewed.  In the VA 
examination report, the examiner noted that cysts were found 
on one kidney, however, this was determined by Urology 
specialists not to be a residual of his prostate surgery or 
prostate cancer.  Medical advisory opinion stated that renal 
cyst had no relationship to prostate cancer or radical 
prostatectomy.

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The record shows that almost a year following the radical 
perineal prostatectomy in November 1995, an ultrasound 
showed that the veteran's kidneys appeared normal.  It was 
not until four years following the surgery that the veteran 
was diagnosed as having benign cysts on his right kidney.  
Furthermore, the April 2003 VA medical advisory opinion 
stated that the cysts were unrelated to the veteran's 
prostate surgery.  This conclusive statement based upon 
consultation with a Urology expert and review of the claims 
folder is highly probative.  The medical evidence does not 
show that the veteran's cysts are related in any way to his 
VA treatment.  The question of whether the proximate cause 
of the disability was due to VA carelessness, negligence, 
lack of proper skill, or error in judgment is therefore 
moot.

The Board has considered the veteran's assertions that his 
kidney condition was caused by the prostatectomy performed 
by the VA.  However, as laypersons without the appropriate 
medical training and expertise, he is not competent to 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that in the absence of medical evidence 
that the kidney cysts were caused by VA surgical treatment, 
resulting from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an increased rating for service-connected 
postoperative residuals, prostate cancer, with impotence and 
urinary frequency, currently rated as 20 percent disabling, 
is denied.

Entitlement to an initial compensable rating for service-
connected hemorrhoids is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for kidney cysts is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


